Citation Nr: 0940260	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-29 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's service connected compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 20, 1967 to May 
2, 1973.  The appellant purports to be the veteran's ex-
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Phoenix, Arizona 
that denied the appellant's request for an apportionment of 
the veteran's benefits.  A hearing was held before the 
veteran in April 2009.  The appellant was not present at that 
hearing, however, she was informed by letter dated August 
2009 that she had the right to be present at a hearing, 
however, no response was received from that letter.


FINDINGS OF FACT

1.  The appellant claims to have been married to the veteran 
in 2004 and divorced in 2007; the appellant was never 
established as the veteran's dependent spouse while they were 
married.

2.  The evidence of record does not show that the veteran was 
ever legally divorced from his first wife.




CONCLUSION OF LAW

The appellant is not eligible for an apportionment of the 
veteran's VA benefits.  38 U.S.C.A. § 5307(a) (West 2002); 38 
C.F.R. § 3.205, 3.206, 3.450(a), 3.452 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
the notification and duty to assist obligations owed to 
claimants by VA. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit. VAOPGCPREC 
5-04.

Despite the foregoing, the Board observes that an 
apportionment claim is a "contested claim" and is subject to 
special procedural regulations.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102.  VA has provided each party notices and 
determinations related to the contested claim and has advised 
each party of the applicable laws and regulations.  The 
veteran was provided with a hearing, and the appellant was 
offered the opportunity for a hearing as well.  VA has made 
all efforts to notify and to assist the parties with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
parties' possession.  Thus, the VA has satisfied its "duty to 
notify" the parties. 

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a) (2008).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.

More specifically, all or any part of the compensation 
payable on account of any veteran may be apportioned if the 
veteran is not residing with his spouse and the veteran is 
not reasonably discharging his responsibility for the 
spouse's support.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 
C.F.R. § 3.450(a)(1)(ii).

It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
spouse on the basis of the facts of the individual case as 
long as it does not cause undue hardship to the other persons 
in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income, and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents, and the apportionment claimants.  38 
C.F.R. § 3.451.

Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving "dependents" 
additional support.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

A "spouse" is a person of the opposite sex who is a wife or 
husband.  38 U.S.C.A. § 101 (31).  A "wife" is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and 38 C.F.R. § 3.50(a).  

In the absence of conflicting information, proof of marriage 
by a copy of the public record of marriage containing 
sufficient data to identify the parties, date and place of 
marriage, and the number of prior marriages if shown on the 
official record along with a certified statement by the 
appellant concerning the date, place, and circumstances of 
the dissolution of any prior marriage may be accepted as 
establishing a valid marriage.  Where there is conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death or a certified copy or abstract of a 
final divorce decree or annulment.  38 C.F.R. § 3.205(a),(b).

Where an attempted marriage is invalid by reason of legal 
impediment (such as one party remaining married to another 
person), VA regulations allow for certain attempted marriages 
to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 
103(a); 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 
3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to a marriage to the veteran will be accepted 
as proof of the fact, in the absence of information to the 
contrary.  38 C.F.R. § 3.205(c).

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Initially, although the veteran's divorce record from the 
appellant is not of file, the appellant and the veteran both 
claim that the appellant is the veteran's former spouse, 
which does not constitute eligibility to receive an 
apportionment of the veteran's VA disability benefits 
received subsequent to the dissolution of that marriage.  38 
C.F.R. §3.450 (2008).  However, that would still leave a 
period of time during this appeal process where the appellant 
could be granted apportionment benefits, if she were found to 
be the veteran's spouse, if she was found to be estranged 
from the veteran, and if the veteran was found to be not 
reasonably discharging his responsibility for her, or if the 
appellant showed some financial hardship or need.

The Board points out that there are some discrepenancies of 
record as to the dates of marriage and divorce for the 
veteran's prior marriages.  The veteran, in his hearing 
testimony before the Board in April 2009, indicated that he 
had three prior marriages.  The first was to "E"; which 
marriage he claimed started in 1969 and ended in 1974 or 1975 
in divorce.  His second marriage, to "G", he reported 
occurring in 1987, was also reported as ending in her death 
sometime in 2003.  His final marriage, to "B", the 
appellant in this case, was reported as occurring in 2004, 
and resulting in divorce in 2007.

However, the evidence is somewhat in conflict as to the 
marital status of both the veteran and the appellant.  The 
appellant's submitted evidence does appear to show she was 
married and had 4 prior marriages properly dissolved prior to 
her marriage to the veteran, the last divorce occurring on 
July 23, 2003.

An application for compensation dated October 1998 showed 
that the veteran reported divorcing "E" in 1981, and 
marrying "G" in 1987.

A June 2001 Income and Net Worth statement showed that the 
veteran divorced "E" in 1984.

A December 2004 declaration of status of dependents form 
showed that the veteran reported his marriage to "G" ended 
in November 2004 upon her death.

A September 2005 declaration of status of dependents 
indicated that the veteran reported that his marriage to 
"G" was terminated by divorce.  He indicated that he would 
be sending the RO a copy of his divorce papers or her death 
certificate.

A status of dependents statement dated March 2007 showed that 
the veteran was currently married to "B", had married "E" 
in 1971 and divorced her in 1986, and had married "G" in 
1987 and divorced her in March 2004

Copies of official records that are associated with the 
veteran's claim file include a certificate of marriage dated 
November 24, 1971, pertaining to his first marriage to "E", 
a statement from the veteran indicating that he had been 
unable to find his divorce papers from his first wife, a 
statement from "Mate Check", indicating that no divorce 
record was found for the veteran and "E", a  marriage 
certificate showing a marriage to "G" in September 19, 
1987, a divorce decree dated March 26, 2004, pertaining to 
dissolution of the marriage of the veteran to "G",  and a 
certificate of marriage dated November 19, 2004, pertaining 
to the veteran and the appellant.  There is no copy of record 
of the veteran's divorce decree from the appellant, nor is 
there a copy of the veteran's purported divorce from "E".

An April 2006 letter from CHAMPVA indicates that the 
appellant's application for CHAMPVA benefits was denied as 
she had not been established as a dependent of the veteran.

As to additional relevant evidence of record, on February 7, 
2005, the RO received a fax from the appellant indicating 
that she was leaving the veteran.  On February 15, 2005, the 
RO received a claim for apportionment from the appellant.  
The record shows that the veteran never claimed the appellant 
as a dependent.  In July 2005, the veteran was sent several 
letters requesting verification of all dependents and 
proposing to withhold $500 per month beginning October 1, 
2005, in support of the pending apportionment claim.  In a 
letter received from the veteran in August 2005, he indicated 
that he agreed with the proposed withholding.  He also stated 
that he had been sending the appellant $250 per month as 
support.  In July 2005, the appellant indicated that the 
veteran was giving her $250 a month.  In September 2005, the 
veteran was sent one letter denying the claim for 
apportionment, and another denying his previous claim to add 
the appellant as his dependent to his award because he did 
not respond to the July 2005 letter requesting verification 
of his dependents.  On May 9, 2006, a letter was received 
from the appellant, indicating that she and the veteran had 
reconciled on July 2, 2005, and moved in together March 1, 
2006.

Additionally, the veteran was ruled incompetent to handle 
disbursement of his VA funds by a May 2006 rating decision.  
A January 2007 RO decision however found the veteran 
competent to handle the disbursement of his funds effective 
January 11, 2007. 

Thus, before a claim for apportionment can be considered, the 
initial question is whether the appellant can be recognized 
as the dependent of the veteran, at least for the part of 
this appeal period in which they purport to have been 
married.  The Board finds that the evidence of record does 
not clearly show the veteran's marital status, as required by 
38 C.F.R. § 3.205.  Specifically, among many other 
discrepancies, there is simply no evidence of record showing 
that the veteran was ever properly divorced from his first 
wife.  The veteran himself has given conflicting information 
as to the dates of his marriage and divorce to "E", and 
while a marriage certificate is on file, no record of any 
divorce has been found.  Thus, the Board finds that the 
appellant's claim must fail because, due to incomplete and 
inaccurate information from the veteran, his prior record of 
marriages and divorces cannot be verified, and thus the 
validity of the appellant's purported marriage to the veteran 
cannot be determined.  As the appellant cannot be determined 
to be the dependent spouse of the veteran for any of the 
appeal period, the Board finds that the appellant's claim 
must fail on this basis.

However, the Board points out that, even if the veteran's 
marriage to the appellant were deemed valid, the appellant's 
claim would also fail.  As noted above, once a dependent has 
been established for VA purposes, in order for that dependent 
to prevail on an apportionment claim, there must be evidence 
that the veteran and the appellant were estranged, and that 
there was financial need shown by the claimant.  The evidence 
as above does show that the veteran and the appellant were 
estranged from February 2005 to June 2005, however, during 
this time, the veteran was providing $250 a month to the 
appellant, which the Board finds, combined with a lack of any 
fiscal evidence from the appellant, shows a lack of financial 
need for an apportionment.  After July 2005, when the 
appellant and veteran reconciled, there is no basis for an 
apportionment since the evidence does not show that the 
claimant and veteran were estranged.

The Board has considered the appellant's contentions, 
however, the legal criteria governing the continuation of an 
apportionment of the Veteran's VA compensation benefits are 
clear and specific.  The Board is bound in its decisions by 
the statutes enacted by the Congress of the United States and 
VA regulations issued to implement those laws.  See 38 
U.S.C.A. § 7104(c).  See generally Owings v. Brown, 8 Vet. 
App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 
171, 172 (1992) (the Board must apply "the law as it exists . 
. . .").  As the law in this case is dispositive, the claim 
must be denied based on a lack of entitlement under the law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the Board concludes that the appellant is not entitled an 
apportionment of the Veteran's VA compensation benefits. 
 


ORDER

Apportionment of the veteran's disability compensation 
benefits is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


